Exhibit 10.49

 

EMPLOYEE RELOCATION REPAYMENT AGREEMENT

 

 

 

According to NEKTAR THERAPEUTICS policy, I am eligible to receive reimbursement
for specified relocation expenses.  Before receiving any reimbursements and/or
advances, I agree to and understand the following:

 

In the event that I cease to be employed by NEKTAR THERAPEUTICS, or any of its
affiliated companies, within twelve (12) months of the date a relocation expense
was incurred on my behalf, for reasons other than death, disability or a
decision by NEKTAR THERAPEUTICS that my services are no longer required, I agree
to reimburse NEKTAR THERAPEUTICS, or any of its affiliated companies, all
relocation expenses paid by NEKTAR THERAPEUTICS on the effective date of my
termination according to the following scale:

 

 


LENGTH OF SERVICE FROM DATE RELOCATION EXPENSE WAS INCURRED

Length of Services

 

Amount

 

 

 

 

 

9 months or less

 

100

%

9-10 months

 

75

%

10-11 months

 

50

%

11-12 months

 

25

%

 

 

 

/s/ Ajay Bansal

4/2/03

Signed

Date

 

 

Ajay Bansal

Print Name

 

 

 

 

--------------------------------------------------------------------------------